Citation Nr: 1743944	
Decision Date: 09/15/17    Archive Date: 10/10/17

DOCKET NO.  10-31 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for a kidney disability, to include renal failure.

3.  Entitlement to service connection for right breast gynecomastia.

4.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected knee disabilities.

5.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected knee disabilities.

6.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected knee disabilities.

7.  Entitlement to service connection for an eye disability.

8.  Entitlement to service connection for a respiratory disability.

9.  Entitlement to service connection for anemia.

10.  Entitlement to service connection for hypertension, to include as due to exposure to herbicide agents.

11.  Entitlement to service connection for prostate cancer, to include as due to exposure to herbicide agents.

12.  Entitlement to a rating in excess of 10 percent for service-connected degenerative arthritis of the right knee.

13.  Entitlement to a rating in excess of 10 percent for service-connected degenerative arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

John Kitlas, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1966 to May 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2017.  A transcript of that hearing is of record.

The Board acknowledges that the right shoulder, bilateral hip, and respiratory disability claims were certified on appeal as whether new and material evidence had been received to reopen previously denied claims.   However, the Board finds that new and material evidence has been received to reopen these claims pursuant to 38 C.F.R. § 3.156(a).  Therefore, this decision will address the merits of the underlying service connection claims.

The Board notes that the Veteran also perfected an appeal regarding whether new and material evidence had been received to reopen claims of service connection for a gastrointestinal disability and a sinus disability.  However, service connection was established for such disabilities by a February 2017 rating decision.  As such, these issues are no longer before the Board. 

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the bilateral knee arthritis, diabetes mellitus, bilateral hip, eye, anemia, respiratory disability, and hypertension claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).

As an additional matter, the Board notes the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for pseudofolliculitis barbae has been raised by the record in a July 2017 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of was requested regarding his appellate claims of entitlement to service connection for kidney disability to include renal failure, and right breast gynecomastia.

2.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran was exposed to herbicide agents while on active duty.

3.  The Veteran's prostate cancer is presumptively associated with his in-service exposure to herbicide agents.

4.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran developed right shoulder arthritis as a result of his active service.

5.  The competent medical and other evidence of record reflects the Veteran has meniscal tears in both knees due to the service-connected degenerative arthritis, with evidence of "locking" pain and effusion.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran regarding his claim of entitlement to service connection for kidney disability, to include renal failure, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal by the Veteran regarding his claim of entitlement to service connection for right breast gynecomastia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for a grant of service connection for prostate cancer are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for a grant of service connection for right shoulder arthritis are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.  The criteria for a separate rating of 20 percent for meniscal tear of the right knee are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5258 (2016); VAOPGCPRECs 23-97, 9-98, 9-2004.

6.  The criteria for a separate rating of 20 percent for meniscal tear of the left knee are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5258 (2016); VAOPGCPRECs 23-97, 9-98, 9-2004.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Legal Criteria - Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established for certain chronic diseases that are present to a compensable degree within the first post-service year to include arthritis and hypertension.  See 38 C.F.R. §§ 3.307, 3.309(a).  

Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


Analysis -Kidney and Gynecomastia

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn his appeal regarding his appellate claims of entitlement to service connection for kidney disability to include renal failure, and right breast gynecomastia.  Consequently, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.

Analysis - Prostate Cancer

In this case, the Veteran essentially contends that his prostate cancer is due to in-service exposure to herbicide agents while on active duty in Thailand, and has provided details thereof.

The record confirms the Veteran had active service in Thailand.  Further, the provisions of 38 C.F.R. § 3.309(e) provide that if a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases including prostate cancer shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.  

VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  Similarly, effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iv).  However, in this case, the record does not reflect the Veteran had active service in Vietnam or Korea.

Although there is no presumption of herbicide exposure for any military service in Thailand, VA has determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of certain Thailand military bases where herbicide may have been sprayed.  See VBA Manual M21-1, IV.ii.1.H.5 (M21-1).  VA has identified specific military occupational specialties including: security policeman, security patrol dog handler and member of a security police squadron, whose daily duties required spending extended periods of time on or near the base perimeter where herbicides were likely used.  

VA has not extended the same special consideration to all service members who had contact with an air base perimeter.  Those with periodic or occasional contact with the perimeter, but whose duty stations were not located there, are not entitled to special consideration.  See M21-1MR, Part IV, Subpart ii, Section 2, Subpart C, Provision 10(q) (service near the base perimeter may be shown by evidence of daily work duties, performance evaluation reports or other credible evidence).  Thus, the evidence must show that the Veteran's duties placed him on or near the base perimeter for a significant period of time.

In this case, the record reflects the Veteran's military occupational specialty (MOS) was that of a jet engine mechanic.  Although this is not one the specific MOS noted in the Adjudication Manual as having extended periods of time on or near the base perimeter, the Veteran provided competent and credible testimony at his May 2017 hearing describing how his duties did regularly place him on or near the perimeter.  See Transcript pp. 6-8.  Nothing in the record explicitly refutes the Veteran's account of these duties.  Therefore, the Board finds it is at least as likely as not the Veteran was exposed to herbicide agents while on active duty.  Accordingly, he is entitled to a grant of service connection for prostate cancer pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(e).

Analysis - Right Shoulder

The Veteran's service treatment records reflect, in part, that he was treated for right shoulder problems while on active duty, to include in March and April 1975.  Further, he testified at his May 2017 hearing that he has had recurrent right shoulder problems since active service.  Moreover, his brother provided supporting testimony to this effect at the hearing.  See Transcript pp. 12-15.

The Board notes that the Veteran is competent to describe recurrent problems such as right shoulder pain; and his brother is competent to provide supporting testimony to this effect.  Moreover, the Board finds this testimony to be credible.  Further, competent medical evidence includes findings of a current right shoulder disability, to include records dated in December 2016 which noted that recent testing showed arthritis and degenerative changes of the right shoulder.

The Board acknowledges a March 2003 VA examiner provided an opinion against the right shoulder disability being secondary to the service-connected knee disabilities.  However, the VA examiner did not explicitly address whether the right shoulder disability was directly related to service.  Granted, no competent medical opinion appears to be of record which explicitly supports such a finding either.  Nevertheless, the Board has already found the Veteran's testimony of recurrent right shoulder problems since service, and the supporting testimony of his brother, to be competent and credible.  See Davidson, supra; Jandreau, supra.

The Board further notes the law provides that service connection may be established on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) for the specific chronic diseases, including arthritis, listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board also reiterates that the law mandates resolving all reasonable doubt in favor of the Veteran, to include issues of service origin.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  

In view of the foregoing, the Board finds that the competent and credible evidence of record reflects it is at least as likely as not the Veteran developed right shoulder arthritis as a result of his active service.  Therefore, service connection is warranted for this disability.

Analysis - Knees

Initially, the Board notes that, as detailed below, further development is required regarding the Veteran's claims for ratings in excess of 10 percent for his service-connected bilateral knee arthritis.  However, the Board also observes that the competent medical and other evidence of record reflects the Veteran has meniscal tears in both knees due to the service-connected degenerative arthritis, with evidence of "locking" pain and effusion.  In pertinent part, a January 2016 VA examination of the knees noted that the Veteran had a meniscus (semilunar cartilage condition) which included meniscal tear and frequent episodes of joint "locking" on the right; as well as frequent episodes of joint "locking" on the left side.  Further, in a June 2016 addendum the VA examiner clarified the Veteran also had a meniscal tear of the left knee, and provided opinions to the effect that both of these meniscal tears were due to the service-connected degenerative arthritis of both knees.  The addendum also summarized various radiographic findings which included notations of effusion in both knees.

The aforementioned findings are significant in this case because under Diagnostic Code 5258, when there is cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, a 20 percent is assignable.  Granted, the Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14.  In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), the Court found that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.  Here, while pain is associated with the criteria for evaluating the service-connected degenerative arthritis, Diagnostic Code 5258 specifically refers to episodes of "locking," which were explicitly noted on the January 2016 VA examination.  The Board also notes that Diagnostic Codes 5003 and 5010 which evaluate arthritis do not refer to dislocation of semilunar cartilage, nor effusion.

The Board further notes that while it did not specifically address Diagnostic Code 5258, VA's Office of General Counsel has promulgated precedential opinions to the effect that separate ratings can be assigned pursuant to the Diagnostic Codes used to evaluate the knee and leg.  For example, in VAOPGCPRECs 23-97 General Counsel stated that when a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under Diagnostic Code 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  General Counsel subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  In VAOPGCPREC 9-2004 VA's Office of General Counsel held in that separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint.

The Board also notes that the law mandates resolving all reasonable doubt in favor of the Veteran, to include the degree of disability for a service-connected condition.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.  Consequently, the Board concludes that separate ratings of 20 percent are warranted under Diagnostic Code 5258 for meniscal tears of both knees.  The Board notes that this is the maximum and only rating permitted for such impairment.


ORDER

The appeal regarding the claim of entitlement to service connection for a kidney disability, to include renal failure, is dismissed.

The appeal regarding the claim of entitlement to service connection for right breast gynecomastia, is dismissed.

Service connection for prostate cancer is granted.

Service connection for right shoulder arthritis is granted.

A separate rating of 20 percent for meniscal tear of the right knee is granted, subject to the law and regulations governing the payment of monetary benefits.

A separate rating of 20 percent for meniscal tear of the left knee is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

At his May 2017 hearing that his service-connected bilateral knee arthritis has increased in severity since the last VA examination in January 2016.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  As such, the Board concludes a remand is required to accord the Veteran a new examination to evaluate the current severity of his knees.  

The Veteran contends he developed disabilities of both hips due to his service-connected knee disabilities.  The Board acknowledges that the March 2003 VA examiner opined that the Veteran's hips were not secondary to his service-connected knees, noting in pertinent part that he had normal gait on physical examination.  However, the record since the time of that examination indicates the Veteran has developed abnormal gait.  For example, a May 2010 VA examination of the knees noted an antalgic gait.  Additionally, it does not appear that any competent medical opinion is of record which explicitly addresses the issue of secondary aggravation.  Therefore, the Board finds a remand is required to accord the Veteran a new examination to evaluate the nature and etiology of his claimed hip disabilities.

The Board further notes the Veteran has indicated his respiratory disability, eyes, anemia, and hypertension originated while on active duty; and indicated it was due to exposure to environmental hazards such as gasoline, burning fuel, fumes, and working in an unventilated room with no protection.  See Transcript pp. 10-12, 15-18.  Such environmental hazards appear consistent with his MOS of jet engine mechanic.  He has also provided testimony which intimates his anemia may be related to his respiratory disability and prostate cancer, in that it appears testing for both conditions include findings of anemia.  Id. at 16.  The Board finds that a competent medical examination and opinion is also required to resolve the nature and etiology of these claimed disabilities in light of the Veteran's contentions.

Regarding the type II diabetes mellitus claim, the Board notes that this is one of the conditions presumptively associated with exposure to herbicide agents under 38 C.F.R. §§ 3.307, 3.309(e).  However, it is not clear from the evidence of record whether the Veteran has an actual competent medical diagnosis of such condition.  

In regard to the hypertension claim, the Board notes that hypertension is not one of the presumptive conditions listed in 38 C.F.R. § 3.309(e), and the regulation specifically states that the definition for ischemic heart disease does not include hypertension.  However, prior to 2006, the National Academy of Sciences (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category, but in its Update 2006, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308  (Apr. 11, 2014).  Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20,309.  In view of the information provided in the aforementioned Updates from NAS, the Board finds that a competent medical examination and opinion is required to address whether the Veteran's hypertension is etiologically linked to service, to include his presumed exposure to herbicide agents therein.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his diabetes, knees, hips, eyes, respiratory disability, anemia, and hypertension since February 2017.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period.  After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service diabetes, hypertension, hip, eye, respiratory, and anemia symptomatology; as well as the nature, extent and severity of his knee symptoms and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected knee arthritis.  The claims folder should be made available to the examiner for review before the examination.

It is imperative that the examiner comment on the functional limitations of the knees caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Further, in accord with the requirements of 38 C.F.R. § 4.59, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint; or an explanation from the examiner that any such testing cannot or should not be conducted.  

4.  The Veteran should also be afforded an examination to evaluate the nature and etiology of his claimed diabetes, hip disabilities, eye disability, respiratory disability, anemia, and hypertension.  The claims folder should be made available to the examiner(s) for review before the examination(s).

Regarding the diabetes claim, the examiner is to clarify whether the Veteran currently has type II diabetes mellitus.

With respect to the other claimed disabilities, the respective examiner(s) should provide an opinion as to whether it is at least as likely as not that any pertinent disability found to be present was incurred in or otherwise the result of his active service, to include his exposure to environmental hazards such as gasoline, burning fuel, fumes, and working in an unventilated room with no protection.  

If the pertinent examiner determines the Veteran's anemia is not directly related to service, he or she should express an opinion as to whether it is at least as likely as not it was caused or aggravated by his prostate cancer and/or respiratory disability.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

In regard to the hypertension claim, the respective examiner should also provide an opinion as to whether it is due to the Veteran's presumed in-service exposure to herbicide agents.  Further, in making this determination please do not rely on the fact that hypertension is not an enumerated disease under 38 C.F.R. § 3.309.

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  Then readjudicate the appeal.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in February 2017, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


